NOTICE: NOT FOR OFFICIAL PUBLICATION.
        UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
           PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             TARINA S., Appellant,

                                        v.

        DEPARTMENT OF CHILD SAFETY, K.D., E.W., Appellees.

                              No. 1 CA-JV 20-0290
                                FILED 6-24-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD39493
              The Honorable Lori Horn Bustamante, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of H. Clark Jones, LLC, Mesa
By H. Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee, Department of Child Safety
                         TARINA S. v. DCS et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Samuel A. Thumma joined.


F U R U Y A, Judge:

¶1           Tarina S. (“Mother”) appeals the superior court’s order
adjudicating her two children dependent. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In May 2020, the Department of Child Safety (“DCS”)
investigated a report that Mother was using illegal substances and failing
to protect E.W., then eight years old, from her older siblings. A DCS
investigator received credible reports that Mother had heated arguments
with her significant other and had not protected E.W. from physical abuse.
E.W.’s father and Mother’s former boyfriends reported that Mother had
displayed erratic and aggressive behaviors. When asked about substance
abuse, Mother told DCS she was using only marijuana.

¶3             Over the next month, Mother and the DCS investigator had
several interactions; at times Mother was “calm and collect[ed],” but “other
times she would become aggressive and start yelling for seemingly no
reason.” The investigator reported that Mother would “scream[] about
irrelevant subjects and ask[] the same questions repeatedly.” Additionally,
Mother would “go[] back and forth about whether or not she want[ed] her
children to live in her home.” Accordingly, DCS filed a dependency petition
alleging that Mother was unwilling or unable to provide the children with
proper and effective parental care and control. The children were placed in
a kinship placement.

¶4           DCS referred Mother for substance abuse testing and
treatment and visitation. 1 The DCS case supervisor noted that Mother often
appeared confused, erratic, and volatile. In July 2020, Mother completed a
substance abuse assessment, and providers recommended a psychiatric


1      After Mother complied with substance abuse testing, the DCS
specialist testified that substance abuse was not a concern.


                                     2
                           TARINA S. v. DCS et al.
                            Decision of the Court

evaluation. In late August 2020, Mother went to the emergency room for
what she termed as “stress issues.” Mother was diagnosed as having an
adjustment disorder and anxiety and was prescribed medication.

¶5            In early September 2020, the superior court held a contested
adjudication. In a written ruling, the court found the children dependent as
to Mother. Mother timely appealed, and we have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) § 8-235(A).

                                DISCUSSION

¶6               We review the superior court’s dependency determination for
an abuse of discretion and will affirm unless no reasonable evidence
supports the court’s findings. Louis C. v. DCS, 237 Ariz. 484, 488, ¶ 12 (App.
2015). The court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts.” Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004). The court
must find a child dependent by a preponderance of the evidence. Louis C.,
237 Ariz. at 490, ¶ 23. A dependent child is one who is adjudicated to be “in
need of proper and effective parental care and control and who has no
parent . . . willing to exercise or capable of exercising such care and control.”
A.R.S. § 8-201(15)(a)(i). The court “must consider the circumstances as they
exist at the time of the dependency adjudication hearing in determining
whether a child is a dependent child.” Shella H. v. DCS, 239 Ariz. 47, 48, ¶ 1
(App. 2016).

¶7            Mother argues that no reasonable evidence supports the
superior court’s finding that she was unable or unwilling to parent the
children at the time of the dependency hearing.

¶8             The court found that Mother was unable to parent the
children because of her “erratic and aggressive behaviors,” and the record
supports this finding. Between May and June 2020, the DCS investigator
reported that Mother’s demeanor and behaviors rapidly vacillated between
being calm and respectful and angry and aggressive. The investigator
testified, “Sometimes [Mother] would call and ask questions that had been
answered in conversations the day before, or she would call and yell and
ask questions but she wouldn’t stop speaking and let me try to answer her
question.” The investigator continued, “[A]t other times [Mother] would
call and I could speak with her and she’d be very calm and collected.” The
investigator testified that Mother’s behaviors were “[u]npredictable and
erratic” both in person and over the telephone.




                                       3
                           TARINA S. v. DCS et al.
                            Decision of the Court

¶9             Mother’s rapidly changing moods apparently affected her
willingness to care for the children. At a meeting with DCS in June 2020,
Mother stated she was overwhelmed and asked the investigator to send the
children to live with their fathers. But when the investigator returned a few
minutes later with a voluntary custody notice, Mother “was screaming and
irate and told [the investigator] that she had called the police and . . . to get
out of her house.” Mother disputed these facts at the dependency hearing,
and on appeal, she argues that she was never truly unwilling to parent the
children. The court considered Mother’s testimony but ultimately found
that her pattern of making contradictory statements about her intentions
was “likely to lead to misunderstandings about who is responsible for the
children at any given time, and that such misunderstandings place the
children at risk of further neglect.”

¶10           The record supports that Mother’s unpredictable aggressive
acts rendered her unable to properly supervise the children and placed
them at a risk of harm. Trial evidence included testimony that Mother
chased her boyfriend down the street and did not stop E.W. from chasing
after them. On another occasion, Mother “was arguing with her boyfriend
in her bedroom [until K.D.] kicked through the door” to intervene. The DCS
investigator testified to reports that the children did not feel safe because of
Mother’s “yelling and arguing.” These facts support the court’s finding that
“Mother engages in arguments with her significant other during which she
fails to properly supervise the children or protect them from potential
harm.”

¶11           Mother argues that her “aggression and anxiety were [only]
due to stress caused by interactions with” DCS. However, the court found
that Mother’s aggressive and erratic behaviors occurred on occasions even
before DCS’ involvement. Indeed, E.W.’s father confirmed that Mother has
been aggressive and erratic in the past and at one point had stabbed him in
the leg.

¶12            Based on all the evidence, the court found that “Mother
experiences periods of confusion and lack of self-control that render her
unable to properly supervise the children” and inferred that “Mother’s
behavior is related to mental illness.” Mother’s psychiatric evaluation and
the DCS case supervisor’s testimony support this finding. The evaluating
psychiatrist diagnosed Mother with an adjustment disorder and anxiety
and prescribed her medication. The case supervisor further testified that
after Mother began taking the medication, she was able to have a “positive
conversation” with her a few days before the dependency hearing. Mother
told the case supervisor that before she began the medication, she had been


                                       4
                           TARINA S. v. DCS et al.
                            Decision of the Court

unable to “see how overwhelmed she actually was.” She also told the case
supervisor that she was glad DCS was involved because “she was able to
see that she needed time for herself to gather herself to be able to be a better
parent.”

¶13            Although Mother showed some progress just before the trial,
the court found that her “condition still poses a significant risk to the
children.” Mother had begun medication only a few weeks before trial.
Additionally, she testified that even though the medication benefitted her,
she did not intend to continue taking it. The case supervisor testified that
Mother’s ambivalence about taking the medication was problematic
because DCS needed to see some “ongoing stability” that would allow
Mother to demonstrate insight and engage in mental-health treatment. On
this record, reasonable evidence supports the court’s findings.

                               CONCLUSION

¶14           For the foregoing reasons, we affirm the order adjudicating
the children dependent.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         5